Sherwood, J.
The defendant was indicted for .and convicted of the crime of . robbery, m ¿he first de*543gree, and Ms punishment assessed at ten years’ imprisonment in the penitentiary.
I. The evidence has been carefully examined, and in our opinion is sufficient to support the verdict.
II. The indictment, though containing three counts, really charges in different forms but one and the same offence, and, therefore, a general finding of guilty was sufficient, and no specification of the particular count was necessary. State v. Miller, 67 Mo. 604.
III. The rule in criminal cases in regard to matters of mere exception is precisely the same as in civil. R. S., sec. 1921. And as defendant saved no exceptions during the progress of the trial, nor in reference to the instructions, nor upon the overruling of his motions, there is nothing presented by the record calling for review. State v. Marshall, 36 Mo. 400 ; State v. Ray, 53 Mo. 345 ; State v. Pints, 64 Mo. 317; State v. Williams, 77 Mo. 310.
Therefore, in the absence of any defect in the record proper, the judgment must be affirmed.
All concur.